GINSBURG, Chief Judge,
dissenting with respect to Section II.B.2 and to the judgment.
Because I believe the plaintiffs have a right to pursue their claims for dial-around compensation under 47 U.S.C. § 201(b), I would affirm the order of the district court on that ground.
Section 201(b) provides in relevant part: All charges, practices, classifications, and regulations for and in connection with [a] communication service, shall be just and reasonable, and any such charge, practice, classification, or regulation that is unjust or unreasonable is declared to be unlawful .... The Commission may prescribe such rules and regulations as may be necessary in the public interest to carry out the provisions of this chapter.
Sections 206 and 207 afford a private right of action based upon conduct made unlawful by chapter 5 of the Act. Section 201(b), which is in chapter 5, makes unlawful any “unjust or unreasonable” practice in connection with a communication service. It is undisputed that both IXCs and PSPs provide a “communication service,” and that the Commission is charged with prescribing rules and regulations interpreting what is just and reasonable. See 47 U.S.C. § 201(b); AT & T Corp. v. Iowa Utilities Bd., 525 U.S. 366, 378-79, 397, 119 S.Ct. 721, 142 L.Ed.2d 835 (1999). I agree with the plaintiffs that the IXCs’ failure to pay dial-around compensation constitutes an “unjust and unreasonable practice” as the agency has interpreted that phrase.
In rejecting the plaintiffs’ argument on that score, the court frames the question not as whether there is a private right of action under § 201(b), in conjunction with §§ 206 and 207, but where such an action is to be heard — in district court or before the Commission. According to the court, there is no indication “the Commission in 1999 ... even thought about suits directly in district court” to recover for a violation of the regulation, op. at 1247, and had the Commission made its intention known, “that would be another matter.” Id. at 1247 -1248. I disagree. It is not for the Commission to decide whether the plaintiffs may sue in federal court for a violation of the statute; the Congress has already made that determination. Section 207 provides that “any person claiming to be damaged by a common carrier[’s]” violation of Chapter 5 “may either make complaint to the Commission ... or may bring suit ... in any district court of the United States of competent jurisdiction.”
The PSPs allege the IXCs have violated § 201(b) by failing to pay the sums required by the dial-around compensation regulation. In promulgating that regulation the Commission invoked, in addition to § 276(b)(1)(A), its authority under §§ 201-205, see In re Implementation of the Pay Telephone Reclassification and Compensation Provisions of the Telecommunications Act of 1996, 14 F.C.C.R. 2545 ¶ 232, 1999 WL 49817 (1999). In its 2003 Report and Order on the regulation, the *1254agency made express what had previously been implied, namely, that “failure to pay in accordance with the Commission’s payphone rules, such as the rules expressly requiring such payment that we adopt today, constitutes both a violation of section 276 and an unjust and unreasonable practice in violation of section 201(b) of the Act.” Pay Telephone Reclassification and Compensation Provisions, Report & Order, 18 F.C.C.R. 19975 ¶32, 2003 WL 22283556 (2003). That is clearly an authoritative interpretation of § 201(b). The court can say “[tjhere was no authoritative interpretation of § 201(b) in this case” only because it makes no mention of the 2003 Report and Order and fails to note that the Commission filed an amicus brief in this case advancing the same position. I disagree that the Commission has not exercised its interpretive authority in this case; the question, as I see it, I whether its interpretation is correct.
The IXCs and the court claim that, if § 201(b) applies here, then a common carrier’s violation of any regulation of the Commission could be said to constitute an unjust and unreasonable practice. I see no need to go so far, however, in order to uphold the agency’s interpretation of § 201(b) with respect to this regulation. Indeed, I would simply reiterate what this court said a decade ago, namely, that when the Commission reasonably deems the failure of a common carrier to act in a specified way to be an unjust and unreasonable practice, a carrier that fails to comply with the Commission’s prescription violates the Act. See MCI Telecomms. Corp. v. FCC, 59 F.3d 1407, 1414 (1995) (“We have repeatedly held that a rate-of-return prescription has the force of law and that the Commission may therefore treat a violation of the prescription as a per se violation of the requirement of the Communications Act that a common carrier maintain ‘just and reasonable’ rates”). Contrary to the suggestion of the IXCs, Sandoval does not instruct otherwise. As the Court there explained, it is “meaningless to talk about a separate cause of action to enforce” a regulation that authoritatively construes a statute. 532 U.S. at 284, 121 S.Ct. 1511. “A Congress that intends the statute to be enforced through a private cause of action intends the authoritative interpretation of the statute to be so enforced as well.” Id.
I find the IXCs’ other arguments for rejecting the Commission’s interpretation of § 201(b) equally unpersuasive. The IXCs maintain that § 201(b) does not apply here because it “relates [only] to the common carriers’ provision of communication services to their customers,” but they do not even purport to ground that limitation in the text. Nor is there any precedent supporting such a limitation. On the contrary, both the Commission and this court have previously applied § 201(b) to one earner’s provision of a communication service to another carrier. See MCI, 59 F.3d at 1414 (§ 201(b) makes unlawful carrier’s violation of agency regulation setting maximum rate-of-return for interstate access); Ascom Communications, Inc. v. Sprint Communications Co., 15 F.C.C.R. 3223, 2000 WL 135252 (2000) (§ 201(b) makes unlawful carrier’s attempt to collect from PSP for unauthorized and fraudulent calls placed from PSP’s phones over carrier’s network).
Sprint and AT & T next argue that § 201(b) applies only to the violation of a regulation, like the one at issue in MCI, promulgated exclusively pursuant to § 205 of the Act, which authorizes the Commission to set just and reasonable rates for services. I disagree — as does the Commission, which has invoked § 201(b) in several contexts to which § 205 does not pertain. See, e.g., Ascom, 15 F.C.C.R. at 3227 (“we conclude that Sprint violated section 201(b) when it charged Ascom for *1255certain calls for which Ascom was not a customer”); In re Telephone Number Portability, 18 F.C.C.R. 23697 n. 76, 2003 WL 22658207 (2003) (“we note that a violation of our number portability rules would constitute an unjust and unreasonable practice under § 201(b) of the Act”); Core Communications, Inc. v. SBC Communications Inc., 18 F.C.C.R. 7568 ¶ 25, 2003 WL 1884294 (2003) (failure to comply with merger conditions held an unjust an unreasonable practice). The IXCs offer no reason to believe the Commission may determine what constitutes an unjust or unreasonable practice only if, in doing so, it relies exclusively upon its authority under § 205. That limitation cannot be found in either § 201(b) or in § 205.
Having rejected each of the arguments raised by the IXCs, I see no reason to deem unreasonable the Commission’s determination that it is an unjust and unreasonable practice for a common carrier to fail to pay PSPs as required by the regulation. See Chevron, U.S.A., Inc. v. Natural Res. Def. Council, Inc., 467 U.S. 837, 844, 104 S.Ct. 2778, 81 L.Ed.2d 694 (1984). The Congress delegated to the Commission the responsibility of prescribing “such rules and regulations as may be necessary in the public interest to carry out the provisions” of the Act, 47 U.S.C. § 201(b), and then specifically directed the Commission to establish a compensation plan that “fairly compensates” PSPs for dial-around calls. 47 U.S.C. § 276(b)(1)(A). The agency in turn set a rate for dial-around compensation that it believed to be “fair to both payphone owners and the beneficiaries of those calls” and to serve the public interest by ensuring “the widespread deployment of payphones.” 14 F.C.C.R. 2545 ¶ 59. This court upheld the Commission’s reasoning, so the justness and reasonableness of the rates is no longer open to challenge. See APCC v. FCC, 215 F.3d at 52. One would therefore be hard-pressed to say the Commission acted unreasonably when it deemed a common carrier’s failure to pay just and reasonable compensation an unjust and unreasonable practice. See Capital Network Sys., Inc. v. FCC, 28 F.3d 201, 204 (D.C.Cir.1994) (“Congress entrusted the administration of the Communications Act to the FCC .... Because ‘just,’ ‘unjust,’ ‘reasonable,’ and ‘unreasonable’ are ambiguous statutory terms, this court owes substantial deference to the interpretation the Commission accords them”).
Accordingly, I would hold the plaintiffs may sue the defendant IXCs under § 201(b) for failure to comply with the Commission’s regulation governing dial-around compensation, and would affirm the district court’s order on that basis.